Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor, comprising: a ceramic body including a plurality of laminated dielectric layers and a plurality of laminated internal electrodes, the ceramic body including a first main surface and a second main surface opposing each other in a lamination direction, a first side surface and a second side surface opposing each other in a width direction orthogonal or substantially orthogonal to the lamination direction, and a first end surface and a second end surface opposing each other in a length direction orthogonal or substantially orthogonal to both the lamination direction and the width direction; a first external electrode on the first end surface on a side of the first main surface of the ceramic body; a second external electrode on the second end surface on a side of the first main surface of the ceramic body; a third external electrode on the first end surface on a side of the second main surface of the ceramic body; and a fourth external electrode on the second end surface on a side of the second main surface of the ceramic body; wherein the ceramic body includes a first capacitance portion and a second capacitance portion aligned with each other in the lamination direction; the first external electrode is electrically connected to the internal electrodes in the first capacitance portion that are extracted to the first end surface; the second external electrode is electrically connected to the internal electrodes in the first capacitance portion that are extracted to the second end surface; the third external electrode is electrically connected to the internal electrodes in the second capacitance portion that are extracted to the first end surface;  26the fourth external electrode is electrically connected to the internal electrodes in the second capacitance portion that are extracted to the second end surface; and a total dimension in the lamination direction of the ceramic body is smaller than a total dimension in the width direction of the ceramic body.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the ceramic body includes a first capacitance portion and a second capacitance portion aligned with each other in the lamination direction; the first external electrode is electrically connected to the internal electrodes in the first capacitance portion that are extracted to the first end surface; the second external electrode is electrically connected to the internal electrodes in the first capacitance portion that are extracted to the second end surface; the third external electrode is electrically connected to the internal electrodes in the second capacitance portion that are extracted to the first end surface;  26the fourth external electrode is electrically connected to the internal electrodes in the second capacitance portion that are extracted to the second end surface” in combination with the other claim limitations. 

Cited Prior Art
JEONG et al (US 2017/0069437) teaches relevant art in Fig. 1-3.
Schossmann et al (US 2015/0294792) teaches relevant art in Fig. 1.
Lee et al (US 2021/0035739) teaches relevant art in Fig. 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848